DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.
Applicant’s election without traverse of Group I (claims 21-31) in the reply filed on 11/3/2020 is acknowledged.

Title
The title is objected to because the phrase “Corresponding Moulding Mixture for a Producing Foundry Shape” appears to have a misplaced “a”.  In the specification, the title is correcte, however, the title on the Oath, the Application Data Sheet, and corresponding WIPO publication include the error.

Specification
The abstract is objected to for including too many words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 21, lines 7-8, the term “the resole phenol-aldehyde resin” lacks antedent basis.  It is unclear whether this term refers only to the resole of negatively charge or uncharged phenol-aldehyde resin or other phenol-aldehyde resin and, if it does, whether the resole refers back to both the resole or the resole used in a mixture with novolacs.
With respect to claim 21, line 10, the term “the binder composition” is not consistent with previous recitation in the claim.  It is suggested that “the binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 21, line 10, the term “the silanes” is not consistent with previous recitation in the claim.  It is suggested that “the silanes” be replaced with “the one or more silanes”.
With respect to claim 21, line 12, the term “the phenol-aldehyde resin” is not consistent with previous recitation in the claim.  It is suggested that “the phenol-aldehyde resin” be replaced with “the negatively charged or uncharged phenol-aldehyde resin”.
With respect to claim 22, line 2, the term “the phenol-aldehyde resin” is not consistent with previous recitation in the claim.  It is suggested that “the phenol-aldehyde resin” be replaced with “the negatively charged or uncharged phenol-aldehyde resin”.
With respect to claim 22, lines 3-4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite 
With respect to claim 23, lines 1-2, it is not clear that “silanes” refers back to “the one or more silanes” stated in claim 1.
With respect to claim 23, line 5, the term “the binder composition” is not consistent with previous recitation in the claims.  It is suggested that “the binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 24, line 3, the term “the phenol-resole-CO2 process” lacks antecedent basis.
With respect to claim 25, lines 5-6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation 1-40 wt %, and the claim also recites 1-15 wt % which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

With respect to claim 25, line 8, the term “this or these compounds” is inconsistent with previous recitation in the claims and should directly and clearly refer to the compound as “the one or more compounds”.
With respect to claim 26, line 4, the term “said acids” is not consistent with previous recitation of “C4-C20 saturated or unsaturated aliphatic carboxylic acids” and should have “said acids” replaced with “said C4-C20 saturated or unsaturated aliphatic carboxylic acids”.
With respect to claim 26, line 4-5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation C4-C20 saturated or unsaturated aliphatic carboxylic acids and alkali metal salts of said acids, and the claim also recites isonanoic acid and alkali metal salts of isononanoic acid which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 26, line 5-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation 0.1 to 5.0 wt %, and the claim also recites 0.5 to 3 wt % and 0.8 1.5 wt % which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to 
With respect to claim 26, last line, the term “the binder composition” is not consistent with previous recitation in the claims.  It is suggested that “the binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 27, line 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation 3 to 10 wt %, and the claim also recites 3-6 wt % which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 27, lines 6 and 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation 0.1 to 5 %, and the claim also recites 0.5 to 1.5 % which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 27, lines 6 and 7, the amount of 1,3,5-trioxacyclohexane lacks a basis, i.e., is the amount based on weight or volume %?

With respect to claim 29, line 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation 1.5 to 2.5 mol/kg, and the claim also recites 1.8 to 2.0 mol/kg which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 29, lines 3-4, the term “the binder composition” is not consistent with previous recitation in the claims.  It is suggested that “the binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 29, line 6, the term “the alkaline binder composition” is not consistent with previous recitation in the claims.  It is suggested that “the alkaline binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 29, lines 6-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite 
With respect to claim 30, line 2, the term “the total amount of alkali metals” lacks antecedent basis because there is no previous recitation of adding alkali metals.
With respect to claim 30, lines 2-3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 1.0:1 to 2.5:1, and the claim also recites 1.5:1 to 2.1:1 and 1.7:1 to 1.9:1 which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 30, line 5, the term “the molar amount of the alkali metals” lacks antecedent basis because there is no previous recitation of adding alkali metals.
With respect to claim 30, lines 6-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation 1.0 to 7.5 mol/kg, and the claim also recites 2.0 to 6.0 mol/kg and 3.0 to 4.0 mol/kg which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
With respect to claim 30, last line, the term “the binder composition” is not consistent with previous recitation in the claims.  It is suggested that “the binder composition” be replaced with “the aqueous alkaline binder composition”.
With respect to claim 31, lines 1-3, the terms “the total amount of potassium cations” and “the total amount of sodium cations” lack antecedent basis because there is no previous recitation of adding potassium or sodium cations.
With respect to claim 31, lies 2-3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation 47:1 to 59:1, and the claim also recites 50:1 to 56:1 and 52:1 to 55:1 which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘751 (JP 2000-024751, machine translation) in view of Yoshida ‘834 (JP 1-043834, machine translation).
With respect to claims 21-24, Yoshida ‘751 discloses a binder composition for mold using carbon dioxide as a curing agent (paragraph 0001) comprising an alkaline water-soluble phenolic resin derived from phenol and aldehyde where the aldehyde to phenol ratio is 1.0-6.0 (paragraphs 0007-0008).  When carbon dioxide is used as a curing agent, an oxyanion such as boric acid is necessary (paragraph 0012).  Yoshida ‘751 discloses that a silane coupling agent such as γ-glycidoxypropyltriethoxysilane (i.e., epoxysilane) can be used in an amount of 0.01-10 parts by weight per 100 parts by weight of the resin solution (i.e., 1-10 wt % of aqueous binder) in to improve strength (paragraph 0013).  Yoshida fails to explicitly disclose the total molar amounts of phenol groups of the phenol-aldehyde resin in the binder based on the total mass of the aqueous binder, however, such can be calculated from the examples.  Specifically, the examples are prepared by mixing 50% potassium hydroxide solution with phenols and aldehyde compounds from Table 1 (for Example 1A ratio of aldehyde to phenols is about 2:1), wherein the amount of potassium hydroxide is 0.7 times as much as that of phenols and the solids content of the alkaline aqueous solution of water-soluble phenolic resin is 50 wt % (paragraph 0021).  To arrive at mol/kg, the amount of phenol is assumed to be all converted to hydroxyl group and the molecular weight of a phenol unit is 106 g/mol, the molar amount of phenol groups is calculated to be 1.2 mol/kg (13g/100g x 1000g/1 kg x mol/106g).
Yoshida ‘751 fails to disclose the molecular weight of the phenol-aldehyde resin.
Yoshida ‘834 discloses a mold composition for carbon dioxide hardening comprising a water-soluble phenolic resole resin having a molecular weight of 500-6000 (abstract).  Yoshida ‘834 discloses that a molecular weight lower than 500 is low mold strength and a molecular weight greater than 6000 has inferior pot life (paragraph 0016).

With respect to claim 25, Yoshida ‘751 fails to disclose the addition of alkylene glycols.
Yoshida ‘834 discloses that glycols such as propylene glycol monomethyl ether is added to the binder in an amount of 1-20 parts by weight per 100 parts by weight of phenolic resin in order to improved mold strength (paragraph 0041).
Given that both Yoshida ‘751 and Yoshida ‘834 are drawn to carbon-dioxide hardened water-soluble mold compositions comprising phenol resin and further given that Yoshida ‘834 discloses that a suitable additives includes alkylene glycols in order to improve mold strength, it would have been obvious to one of ordinary skill in the art to add an alkylene glycol such as propylene glycol monomethyl ether to the mold composition of Yoshida ‘751.
With respect to claim 28, Yoshida ‘751 discloses that the aqueous resin binder includes alkali hydroxides which would drive up the pH values.  While Yoshida ‘751 does not disclose the pH of the aqueous resin binder, it would have been obvious to one of ordinary skill in the art to utilize a pH like claimed given the high alkalinity of the ingredients.
With respect to claim 29, the calculated molar amount of phenol groups is 1.2 mol/kg is less than the amount of phenol groups claimed of 1.5 mol/kg.  Even so, the values are close given that the relative amount of aldehyde to phenol can be as low as 1.1, thereby providing for a relatively higher amount of phenol groups.  
With respect to claim 30, the alkali metal hydroxide is used in an amount of 0.3-5.0 times the amount of the hydroxyl group of the phenol (paragraph 0009).  
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore, it would have been obvious to one of ordinary skill in the art to select a 1:1 ratio of sodium and potassium hydroxide as the alkali metal hydroxide.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘751 (JP 2000-024751, machine translation) in view of Yoshida ‘834 (JP 1-043834, machine translation) and further in view of Matsushima (US 4,468,486)
The discussion with respect to Yoshida ‘751 and Yoshida ‘834 in paragraph 6 above is incorporated here by reference.
Neither Yoshida ‘751 nor Yoshida ‘834 discloses the addition of C4-C20 aliphatic carboxylic acids or salts thereof.
Matsushima discloses a shell molding composition comprising phenolic resin and teaches that adding 0.5-40 parts by weight of a carboxylic acid salt to 100 parts by weight of phenolic resin allows for easy and efficient removal of molded article from mold after casting (abstract).  Carboxylic acid salts include alkali butyrate (i.e., C4 saturated carboxylic acid) (col. 2, lines 57-68).  The phenolic resin includes resoles (col. 3, lines 29).
prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘751 (JP 2000-024751, machine translation) in view of Yoshida ‘834 (JP 1-043834, machine translation) and further in view of Smith (US 5,242,957).
The discussion with respect to Yoshida ‘751 and Yoshida ‘834 in paragraph 6 above is incorporated here by reference.
Neither Yoshida ‘751 nor Yoshida ‘834 discloses the addition of a phenoxyethanol to the binder composition for mold using carbon dioxide as curing agent.
Smith discloses a binder composition for foundry molds or cores comprising an alkaline aqueous solution of resole phenol-aldehyde resin cured by carbon dioxide (abstract) and teaches that adding phenyl monoethylene glycol ether (i.e., 2-phenoxyethanol) provides for improved core strength when adding in an amount of 4 wt % (col. 4, lines 55-60).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/313,735 (published as US 2019/0151932). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘735 claims an queous alkaline binder composition for curing with carbon dioxide gas comprising 
Claim 6 of US appl ‘735 fails to specify that that the silane is an epoxysilane.  Even so case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  In the examples of the specification, the only exemplified silane is 3-glycidoxy-propyltrimethoxysilane (see Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to select an epoxysilane as the silane of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn